DETAILED CORRESPONDENCE
This Office action is in response to the application filed September 29, 2020
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA et al (6,071,667).
The claimed invention recites the following:

    PNG
    media_image1.png
    63
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    642
    media_image2.png
    Greyscale

HAGIWARA et al report a photosensitive resin composition comprising a polyimide precursor synthesized from a diamine and a dianhydride wherein the column 9, lines 37-67 report a photosensitive polyamide resin having organic groups with a vinyl group, see below:
    PNG
    media_image3.png
    619
    477
    media_image3.png
    Greyscale

The claimed structure of formula (3) is met by the highlighted acrylic groups above.  Further X1 and X2 having vinyl groups bonded to a carboxylic group.
 The disclose in column 10, lines 34 and 35 report a photoinitiator in the photosensitive composition and lines 62 and 63 report the composition may contain an addition polymerizable compound meeting the components (B) and (C) of claim 4, see below:
    PNG
    media_image4.png
    660
    463
    media_image4.png
    Greyscale

The method of producing a photosensitive resin is reported in column 16, lines 24-41 which include a photoinitiator (4,4’-bis(diethylamino)benzophenone and an addition polymerizable compound formulated with a polyimide precursor, shown here:
    PNG
    media_image5.png
    357
    485
    media_image5.png
    Greyscale

The working example lacks the presence of a vinyl group in the side chain of the polyimide precursor, however the teaching in column 9 direct the skilled artisan to form a photosensitive polyamide.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to synthesize a photosensitive polyamide resin and formulate it in any of the working examples of HAGIWARA et al as reported in column 16 with the reasonable expectation of having a composition which is excellent in transmittance, resolution, and CTE (coefficient of thermal expansion.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA et al (6,071,667) in view of MAEDA et al (5,025,088) and ASHIBE et al (WO-2017068936 A1).
The claimed invention recites the following:
    PNG
    media_image6.png
    740
    660
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    344
    656
    media_image7.png
    Greyscale

HAGIWARA et al has been discussed above and is included by reference for the photosensitive polyamide resin.  The process of making the resin discloses NMP which is a known amide solvent meeting claim 1.  
HAGIWARA et al lack the claimed dehydrating agent of formula (8) which is used in the process of synthesizing the polyimide precursor of formula (1).
Applicants are directed to MAEDA et al wherein it is taught that the polyamic acid can be easily converted into a polyisoimide by a dehydrating agent such as trifluoroacetic anhydride see column 11, lines 8-14.
ASHIBA et al reports that the solvent for forming the polyamide resin can include amides such as 3-methoxy-N, N-dimethyl propionamide which provide a surface tension which can suppress the occurrence of pinholes (paragraph [0017]), see below for translation:
    PNG
    media_image8.png
    176
    1118
    media_image8.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to when forming polyamic acid to use a known solvent such a 3-methoxy-N, N-dimethyl propionamide which provide surface tension to avoid pinholes and to use a known dehydrating agent such as trifluoroacetic anhydride to convert the polyamic acid to a polyimide.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOSHIZAWA (JP-2011-186049) report the use of dehydrating agents such as trifluoroacetic anhydride as reported paragraphs [0033] – [0035].
CHOU et al (2009/0181324) and it’s U.S. Patent (8,932,801) are cited to disclose ethylenically unsaturated groups on the polyamic acid on the diamine repeating units, see column 2, lines 15-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
September 23, 2022